Citation Nr: 0312672	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  98-03 023A	)	DATE
	)


Received from the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability 
evaluation for post traumatic stress disorder (PTSD) 
effective May 1, 1995.

2.  Entitlement to an increased disability evaluation for 
PTSD, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, his stepfather, and his pastor

ATTORNEY FOR THE BOARD

C.Trueba-Sessing, Counsel


FINDINGS OF FACT

1.	The veteran has an unverified period of active service 
from August 1981 to October 1981, and a verified period of 
active service from December 1990 to June 1991. 
2.	On March 31, 2003, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.

Lastly, the Board notes that in an August 1995 VA form 9 
(Appeal to Board of Veterans' Appeals), the veteran requested 
a hearing before a traveling Veterans Law Judge (VLJ).  And, 
in May 1999, the Board remanded the issues as set forth on 
the title page of this dismissal for the scheduling of the 
requested hearing before a VLJ.  However, given that the 
veteran has withdrawn his appeal regarding these issues, the 
Board deems the veteran's August 1995 request for a hearing 
before a traveling VLJ withdrawn as well.  See 38 C.F.R. § 
20.704 (2002).


ORDER

The appeal is dismissed.



                       
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



